IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                    NO. WR-86,111-01



              EX PARTE MICHAEL ALLEN CHAMBERLAIN, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 5332A IN THE 100TH DISTRICT COURT
                             CARSON COUNTY

       Per curiam.

                                         ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court this application for a writ of habeas

corpus.    Applicant orally pleaded guilty to, and was placed on deferred-adjudication

probation for, indecency with a child.1 The order placing him on probation lists that offense

as a second-degree felony carrying a potential punishment range of two to twenty years’

incarceration. Indecency with a child is a second-degree felony if it arises from “sexual




       1
           See T EX. P ENAL C ODE § 21.11.
                                                                           CHAMBERLAIN—2

contact.”2 Soon after he pleaded guilty, Applicant violated the terms of his probation, was

adjudicated guilty, and was sentenced to twenty years’ incarceration.            In these post-

conviction proceedings, Applicant claims that he originally understood himself to be entering

into deferred-adjudication probation on the third-degree variant of indecency with a

child—indecency by exposure.3 After remanding the case for fact development, we ordered

it filed and set to decide whether his claims merit relief. Having reviewed the record and the

parties’ briefs, we conclude that more information is needed before we may reach a

disposition. The application will be held in abeyance and the case remanded for further fact

development in the trial court.

       The trial court shall make findings as to what offer or offers the State conveyed to plea

counsel prior to the plea hearing. If the court deems it necessary to hold a hearing, it may call

the trial prosecutor and plea counsel to testify as to what offers were conveyed to whom, and

when. To inform this fact finding, the trial court shall also include within the record any non-

privileged plea-agreement papers signed by the parties, apart from the order placing

Applicant on deferred-adjudication probation. Within its brief, the State alleges that both it

and Applicant “signed an agreed Punishment Recommendation for the second degree felony

offense.” Although it is not presently part of the habeas record, we take judicial notice of the

typewritten and signed “Punishment Recommendations” contained within the original clerk’s



       2
           See id. § 21.11(a)(1).
       3
           See id. § 21.11(a)(2).
                                                                              CHAMBERLAIN—3

record, of which the Court has retained a copy from Applicant’s previous petition for

discretionary review. The trial court shall make a finding as to which party prepared this

document for signatures, and why it contains a reference to T EX. P ENAL C ODE §

22.11(a)(2)—subsection (a)(2) being the provision of T EX. P ENAL C ODE § 21.11 pertaining

to indecency by exposure.

       The trial court shall make findings as to what offer or offers plea counsel conveyed

to Applicant prior to the plea hearing. We note plea counsel’s affidavit in which he states

that he conveyed an offer for Applicant to plead guilty to the third-degree felony offense of

indecency by exposure.       The trial court finds that counsel’s affidavit, or perhaps the

suggestion that the State ever offered a plea bargain on a third-degree felony, is “contrary to

the record.” The trial court shall clarify its findings in this regard. If the trial court finds plea

counsel’s affidavit to be not credible, it should say so. If the trial court is persuaded that

counsel did, in fact, convey an offer under which Applicant would plead guilty to the third-

degree felony offense of indecency by exposure, it should say so. It shall then make a finding

as to whether counsel’s performance in this regard was deficient; and if so, it shall make a

finding as to whether this deficient performance prejudiced Applicant.4

       The trial court shall make a fact finding as to what Applicant’s understanding of the

plea bargain was at the time he entered his plea. If, at the plea hearing, it was Applicant’s

understanding and intention to enter into deferred-adjudication probation for a third-degree



       4
           See Hill v. Lockhart, 474 U.S. 52, 59 (1985).
                                                                         CHAMBERLAIN—4

felony offense, the trial court should say so. If, on the other hand, it was Applicant’s

understanding and intention to enter into deferred-adjudication probation for a second-degree

felony offense, the trial court should say so. The trial court shall make a finding as to what

specific act or acts Applicant intended to stipulate and confess to at the time he entered his

plea. In the course of making this finding, the trial court shall make a finding as to why the

typewritten “Stipulation of Evidence” refers to the offense of exposure. The trial court shall

also make a finding as to which party prepared this document for signatures.

       This application will be held in abeyance until the trial court has resolved these fact

issues. The issues shall be resolved within 60 days of the date on this order. A supplemental

transcript containing all affidavits and interrogatories or the transcription of the court

reporter’s notes from any hearing or deposition, along with the trial court’s supplemental

findings of fact and conclusions of law, shall be forwarded to this Court within 90 days of

the date on this order. Any extensions of time must be requested by the trial court and shall

be obtained from this Court. If the trial court’s supplemental findings of fact and conclusions

of law affect the parties’ respective views of the case, the parties are invited to file

supplemental briefs within 30 days of the trial court forwarding its additional findings.

Filed: September 12, 2018

Do Not Publish